Citation Nr: 0633283	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disability, to include arthritis.

2.	Entitlement to service connection for a neck disability, 
to include arthritis.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to September 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for various disabilities, to 
include arthritis of the left shoulder; arthritis of the 
right shoulder; and an eye disorder.  In its decision, the RO 
also reopened a claim for service connection for arthritis of 
the neck, based on the duty to assist provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000, which the RO 
had denied in March 2000 as not well-grounded, and denied the 
claim on the merits.  The RO issued a notice of the decision 
in March 2002, and the veteran timely filed a Notice of 
Disagreement (NOD) in November 2002.  Subsequently, in  
February 2004 the RO provided a Statement of the Case (SOC), 
and thereafter, in March 2004, the veteran timely filed a 
substantive appeal.  The veteran requested a Decision Review 
Officer (DRO) hearing on this matter, which occurred in May 
2004, where the veteran presented as a witness.

In November 2004, the RO issued another decision, which 
granted service connection for impingement syndrome, right 
shoulder, evaluated at 20 percent; residuals, 
dacryocystorhinoscopy due to chronic dacryocystitis, left 
eye, evaluated at 10 percent; and scar, bridge of the nose, 
evaluated at zero percent.  The veteran did not file an NOD 
with these evaluations, and accordingly, these issues are not 
before the Board at this time.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302 (2006) (setting forth time limit for filing 
NOD). 

In December 2004, the RO issued a Supplemental Statement of 
the Case (SSOC) with respect to the two issues currently on 
appeal.  

 


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	There is no competent evidence of a nexus between the 
veteran's left shoulder and neck disabilities, to include 
arthritis, and any incident of service, or that these 
disabilities were incurred in or aggravated by service; 
there is no competent evidence of a link between either of 
these two disabilities and any service-connected 
disability, and arthritis of the left shoulder and neck 
did not become manifest to a compensable degree within one 
year after service.


CONCLUSIONS OF LAW

1.	Service connection for a left shoulder disability, to 
include arthritis, on a direct, presumptive or secondary 
basis, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006). 

2.	Service connection for a neck disability, to include 
arthritis, on a direct, presumptive or secondary basis, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2001 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2001 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claims, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to inform VA if he had no 
additional evidence for his claims.  

In addition, while the November 2001 correspondence did not 
apprise the veteran of the legal standard applicable to a 
claim for secondary service connection, namely, evidence 
demonstrating a disability which is proximately due to or the 
result of a service-connected disease or injury, the veteran, 
through his accredited representative's September 2006 Brief, 
demonstrated actual knowledge of this standard.  See 
Appellant's Brief, at 2-3 (Sept. 6, 2006).  Where a claimant 
demonstrates actual knowledge of the type of evidence needed 
to substantiate a claim, any prior defect in notice becomes 
cured.  See Mayfield, 19 Vet. App. at 121.  Accordingly, the 
veteran suffered no prejudice from this defect in notice.  

The Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the November 2001 
letter provided the veteran with notice of what type of 
information and evidence was needed to substantiate the 
claims, but did not provided him with notice of the type of 
evidence necessary to establish a rating or effective date 
for the rating.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against his claims 
renders moot any question about a disability rating and 
effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the March 
2002 RO decision that is the subject of this appeal in its 
November 2001 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received an 
October 2004 VA examination, which was thorough in nature and 
adequate for the purposes of deciding these claims.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

b. Chronicity
Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. §. 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  

In order to demonstrate the existence of a chronic disease in 
service, the record must reflect "a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. §. 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. §. 3.303(b).   

c. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans, 
12 Vet. App. at 29 (noting requirements for establishing 
service connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the veteran 
must show: (1) the existence of a current (secondary) 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310(a).  A veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or worsened by the 
already service-connected disease.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that "when aggravation of a 
veteran's non-service-connected [secondary] condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); 
see Libertine v. Brown 9 Vet. App. 521, 522 (1996) 
("Additional disability resulting from the aggravation of a 
non-service-connected [secondary] condition by a service-
connected condition is also compensable under 38 C.F.R. 
§ 3.310(a)").  If a veteran succeeds in establishing service 
connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).  

d. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
Service Medical Records (SMRs)
In his May 1959 Report of Medical Examination for Enlistment, 
the veteran received a normal clinical evaluation, to include 
a normal assessment of his neck and upper extremities.  May 
1969 and May 1977 Reports of Medical Examination (Periodic) 
similarly reveal such normal evaluations of these areas.    

A December 1970 SMR indicates the veteran's complaint of back 
pain and that he was very tender in the paravert muscles 
across the belt line.  He was diagnosed as having had a 
muscle spasm.  In November 1975 the veteran again complained 
of back pain, and the clinician assessed him as displaying 
myositis of the low back muscles.  

In the veteran's August 1979 Report of Medical Examination 
for Retirement, the veteran received a normal clinical 
evaluation, to include a normal assessment of his neck and 
upper extremities.  In the  accompanying Report of Medical 
History for Retirement, the veteran indicated that he was in 
excellent health.  He conveyed that he had had swollen or 
painful joints, asymptomatic at the time of the report, 
referring to his bursitis in the right shoulder; arthritis, 
rheumatism or bursitis; broken bones, referring to a right 
leg and right arm fracture in 1967 and 1966 respectively; and 
a bone, joint or other deformity, referring to his right arm 
fracture.      

The other SMRs bear no indication of any treatment relating 
to a neck or left shoulder disability.  

Post-Service Records
1996, 1997 & 1998 Records
In a February 1996 VA medical note, the clinician diagnosed 
the veteran with arthritis in the shoulders.  The examiner 
did not offer an opinion as to the origin of this disability.

A June 1996 VA report indicates a diagnosis of degenerative 
disc disease (DJD), but contains no assessment as to the 
origin of this disability.  In October 1996, the veteran 
complained of a pain in the left side of his neck.    

In April 1997, the veteran complained of arthritic pains, on 
and off, which were relieved by Motrin.  He continued to 
complain of a pain in the neck in May 1998, and an examining 
radiologist, A.K., diagnosed the veteran with hypertrophic 
degenerative changes at the C4-C5 and C5-C6 level of the 
cervical spine.  A.K. observed no evidence of deformities or 
malalignment of the vertebral bodies, and there was no 
indication of narrowing of the disc spaces or other 
abnormalities.  

A private medical note from March 1998 indicates that the 
veteran displayed a normal range of motion of his extremities 
without joint pathology.  

The veteran received a diagnosis of arthritis in October 
1998.



2000 & 2001 Records
In a November 2000 private medical report by Dr. S.K., the 
veteran complained that his neck hurt, and she diagnosed him 
with neck pain.  Dr. S.K. indicated that the veteran took 
Ibuprofen for his arthritis and diagnosed him with 
osteoarthritis.    

In October 2001, another private physician, Dr. H.N., 
examined the veteran's left shoulder, noting a slight 
degenerative change in the AC joint, but no subluxation or 
separation, fractures, or dislocation from the left humerus 
to the glenoid.  The physician offered the impression that 
the veteran had a tiny spur at the inferior AC joint, plus a 
narrowed AC joint and minimal degenerative changes.  
Otherwise, the left shoulder appeared normal.  

Also in October 2001, Dr. S.K. diagnosed the veteran with 
osteoarthritis of both shoulders.  She offered no opinion as 
to the cause or origin of this disability.  

In November 2001, the veteran consulted with Dr. G.S.G. with 
complaints of left shoulder pain and neck pain.  The veteran 
displayed a decreased range of motion of the left shoulder 
with pain.  Dr. G.S.G. offered his impression that the 
veteran had DJD.  He did not discuss the origin of this 
disability.  

2003 Records
In June 2003, after having submitted a request for records 
spanning October 1979 to October 1995, the RO received copies 
of the veteran's available medical records from Reese Air 
Force Base reflecting treatment from lipoma of the left 
buttock in 1981.  No other records were available.

As for other sought-after medical records, despite VA's 
numerous attempts to acquire the veteran's medical records 
from Cannon Air Force Base Hospital, in November 2003, it 
received notice that no such records could be located at the 
27MDG at Cannon Hospital.        

2004 Records
In May 2004 the veteran participated in a DRO hearing.  
Hearing Transcript at 1.  Relevant to the instant appeal, the 
veteran testified that his right shoulder pain had moved to 
his neck and over to the left shoulder.  Hearing Transcript 
at 3, 4.  He indicated that his current neck and left 
shoulder pain arose as a result of an in-service right arm 
injury.  Hearing Transcript at 5.  The veteran further 
conveyed that he had never received surgery on his neck or 
shoulders and that he had not received a diagnosis of 
arthritis of the shoulders or neck in service.  Hearing 
Transcript at 5, 7.  As for post-service treatment of his 
shoulders and neck, the veteran stated that he received it at 
Reese Air Force Base, his private physician, Dr. C., and the 
VA in Big Springs.  Hearing Transcript at 8.          

During an October 2004 VA examination, the clinician reviewed 
the veteran's claims file and recorded the veteran's account 
that he experiences pain in the base of the neck, which 
increases with neck movement.  The veteran stated that he 
felt pain across the back of the neck into the left shoulder 
area.  He did not use any assistive devices, such as crutches 
or a brace, and did not report any significant flare-ups that 
caused him to miss work.  

A physical examination revealed no atrophy, fasciculations, 
abnormal heat or redness about his shoulder joints or neck.  
The veteran displayed normal movement in the left shoulder 
and exhibited a full 180 degrees in abduction.  With respect 
to his cervical spine diagnostic tests and X-rays revealed 
that it was straightened in the lateral projection.  The 
examiner observed early degenerative disc findings in the 
lower cervical spine with anterior osteophytes, but no other 
abnormality was present.  He made no indication that the 
veteran's left shoulder or cervical spine abnormalities were 
linked to service or otherwise caused by the veteran's 
service-connected right shoulder disability.           

b. Discussion
As described above, relevant medical records that could 
illuminate whether and what type of treatment the veteran 
received for his left shoulder and neck immediately following 
his separation from service cannot be located, despite 
numerous attempts to do so by the RO.  In such a case, the 
Board comments that while it has a "heightened" duty "to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule," see Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown  
9 Vet. App. 46, 51 (1996) (explaining that precedent does 
"not establish a heightened 'benefit of the doubt,' only a 
heightened duty of the Board to consider applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed"), it need not 
engage in any "burden-shifting" analysis with respect to 
the claims.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 
(Fed. Cir. 2006) (holding no adverse presumption attaches to 
service connection claim against the government when 
veteran's SMRs are destroyed in a fire).  Accordingly, the 
Board will look to the other evidence of record to render its 
decision.

Assuming that the veteran currently has a left shoulder and 
neck disability, to include arthritis, the preponderance of 
the evidence weighs against his claims.  Significantly, the 
veteran's SMRs reveal no complaints of or treatment for a 
left shoulder or neck disability during service, nor do the 
medical reports of record reveal a diagnosis of arthritis of 
the left shoulder or neck to a compensable degree within one 
year after the veteran's 1979 discharge.  Instead, the first 
documented diagnosis of arthritis of the shoulders occurred 
some 17 years post-service in February 1996, and degenerative 
changes of the cervical spine were first documented in April 
1997, 18 years after separation.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Because the evidence of record reflects a years-long lapse 
between the veteran's separation from service and the 
relevant arthritic diagnoses, the Board determines that this 
weighs against the veteran's service connection claims.  
Maxson, supra.  

Additionally, the competent medical evidence of record does 
not link the veteran's left shoulder and neck disabilities to 
any event in service or to any service-connected disability, 
to include his service-connected right shoulder disorder.  
The absence of any evidence of such a nexus therefore 
preponderates against the claims.  

The Board also acknowledges the veteran's contention about 
the diagnosis and etiology of his left shoulder and neck 
disabilities.  See Hearing Transcript at 5.  As a layperson, 
however, he is not competent to provide a medical opinion 
about medical causation.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the veteran is certainly competent to describe 
symptoms, without an indication in the record that he has had 
the relevant medical training, he is not competent to provide 
an opinion on whether an etiological relationship exists 
between his left shoulder and neck disorders and his active 
service or any service-connected disorder.  As a result, his 
own assertions are not probative to the critical issue in 
this case of whether the veteran's left shoulder and neck 
abnormalities were caused or aggravated by his active service 
or by his service-connected right shoulder disability.       


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a left shoulder disability, to include 
arthritis, is denied.

Service connection for a neck disability, to include 
arthritis, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


